Citation Nr: 0917988	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  04-40 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a combined rating in excess of 40 percent for 
a left knee disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
April 1966 to March 1968.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a March 2004 rating 
decision by the Los Angeles, California Department of 
Veterans' Affairs (VA) Regional Office (RO) which continued a 
30 percent rating for a left knee status postoperative 
meniscectomy with traumatic arthritis.  In May 2007, this 
matter was remanded for further development.  In October 
2008, the RO increased the rating for the service-connected 
left knee disability to a combined rating of 40 percent, 
effective from September 26, 2003 (based on a formulation of 
30 percent under Code 5257 and a separate10 percent under 
Code 5010 for traumatic arthritis).  The Veteran has not 
disagreed with the effective date assigned.  Consequently, 
the matter before the Board is entitlement to a combined 
rating of 40 percent for a left knee disability from 
September 26, 2003.  Because the combined rating is less than 
the maximum provided under the applicable criteria (and since 
the Veteran has not expressed satisfaction with the rating), 
it does not represent a complete grant of the benefit sought, 
and the appeal continues.  See AB v. Brown, 6 Vet. App. 35 
(1993)


FINDINGS OF FACT

The Veteran's service connected left knee disability is 
manifested by no more than severe instability and by 
traumatic arthritis with painful motion of the knee; 
limitation of flexion to 45 degrees or less or limitation of 
extension by 10 degrees or more is not shown; the knee is not 
ankylosed.


CONCLUSION OF LAW

A combined rating in excess of 40 percent is not warranted 
for the Veteran's left knee disability.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes (Codes) 5003, 5010, 5256, 
5260, 5261 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004). 

By letters in October 2003 and in June 2007 the Veteran was 
provided notice of the evidence needed to support his claim 
and advised of his and VA's responsibilities in the 
development of the claim.  While he was not provided prior 
notice regarding effective dates of awards (see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)), he is 
not prejudiced by the lack of such notice, as the instant 
decision does not address any effective date matters.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the U.S. 
Court of Appeals for Veterans Claims (Court) found that, at a 
minimum, adequate VCAA notice in a claim for an increased 
rating requires that VA notify the claimant that, to 
substantiate such claim (1) the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the code under which the claimant is rated 
contains criteria necessary for a higher disability rating 
that would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

The VCAA notice letters in this case do not contain the level 
of specificity set forth in Vazquez-Flores.  Specifically, 
the letters do not contain the schedular criteria for rating 
knee disability, inform what further information is necessary 
to substantiate the claim.  However, the Veteran is not 
prejudiced by such defect, as communications in the record by 
the Veteran and on his behalf (see April 3, 2007 and March 
12, 2009 written arguments, e.g.) express actual knowledge of 
the rating criteria, and what is needed to substantiate the 
claim (see also communication dated in December 2008 arguing 
that VA did not consider that he was issued a brace 
(evidencing instability).  Notably, the claim has been 
readjudicated after each receipt of additional evidence.  See 
November 2005 and October 2008 supplemental statements of the 
case.

Regarding VA's duty to assist, all pertinent identified 
treatment records are associated with the Veteran's claims 
file, and the RO has arranged for VA examinations, including 
most recently in September 2008.  In December 2008 the 
Veteran indicated he wanted the "full 60 day period" to 
submit additional evidence.  That period of time has lapsed 
(with no additional submission since).  He has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence where appropriate, and the analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4. The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
more closely approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the policy of VA to administer the 
law under a broad interpretation, consistent with the facts 
in each case with all reasonable doubt to be resolved in 
favor of the claimant; however, the reasonable doubt rule is 
not a means for reconciling actual conflict or a 
contradiction in the evidence.  38 C.F.R. § 3.102.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Arthritis due to trauma, substantiated by X-ray findings is 
rated as degenerative.  Code 5010.  Degenerative arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes involved.  Code 5003.  
Limitation of knee flexion is rated 0 percent when to 60 
degrees, 10 percent when to 45 degrees, 20 percent when to 30 
degrees, and 30 percent when to 15 degrees.  Code 5260.  
Limitation of knee extension is rated 0 percent when to 5 
degrees, 10 percent when to 10 degrees, 20 percent when to 15 
degrees, 30 percent when to 20 degrees, 40 percent when to 30 
degrees, and 50 percent when to 45 degrees.  Code 5261.  
38 C.F.R. § 4.71a.

VAOPGCPREC 9-2004 (September 17, 2004) directs that separate 
ratings may be assigned for compensable limitations of 
flexion and extension, each, of the same joint.

Normal range of motion of the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.

Where entitlement to compensation has already been 
established and increase in disability is at issue, present 
level of disability is of primary concern.  See  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, staged ratings are 
appropriate when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  On close review of the 
entire record the Board found no distinct period during which 
the criteria for combined rating in excess of 40 percent were 
met.  

Service connection for postoperative meniscectomy, left knee, 
rated 10 percent was granted by a July 1968 rating decision.  
In July the rating was increased to 30 percent.  The instant 
claim for increase was received in September 2003.  

VA treatment records from August 1996 to September 2008 
include reports of X-rays which show the Veteran has 
arthritis in the left knee, and ongoing treatment for left 
knee disability.

On December 2003 examination on behalf of VA, it was noted 
that the Veteran exhibited a gait that was slow, stiff, and 
mildly wide-based.  He was able to walk around the 
examination room without assistive devices.  Physical 
examination revealed left knee motion was from 0 degrees 
extension to 140 degrees flexion; range of motion of the left 
knee was additionally affected by pain on flexion to 120 
degrees.  Drawer and McMurray tests were within normal 
limits.  There was crepitus, but no locking or joint 
effusion.  The diagnosis was left knee, status post 
meniscectomy with instability.

On October 2005 examination on behalf of VA, range of motion 
studies revealed extension was to 0 degrees, without pain; 
flexion was to 140 degrees, with pain at 140 degrees.  It was 
noted that after repetitive use left knee joint function was 
additionally limited by pain, fatigue, and lack of endurance 
with pain being the major factor.  The diagnosis was status 
post left knee meniscectomy with severe traumatic arthritis.

On September 2008 VA examination, the Veteran reported that 
he needed a brace and a cane to ambulate.  He indicated that 
he was able to stand for only one hour and walk only 2 to 3 
blocks.  He denied any recent history of subluxation or 
dislocation.  Physical examination revealed a wide based 
gait.  Range of motion studies revealed active range of 
motion from 0 to 125 degrees with pain beginning at 125 
degrees; passive range of motion was 0 to 140 degrees with 
pain beginning at 130 degrees.  There was additional loss of 
motion on repetitive use (to 0 to 120 degrees).  There were 
crepitation and grinding, and mild anterior and posterior 
instability; there were no varus/valgus instability or 
effusion.  It was noted that a February 2007 left knee X-ray 
revealed an old proximal fibular fracture with osteoarthritis 
and fusion of the tibiofibular joint and moderate 
tricompartmental osteoarthritis without evidence of 
significant joint effusion.  The diagnosis was left knee 
moderate to severe osteoarthritis.  The examiner opined that 
there was no current clinical evidence of subluxation.  He 
indicated that the Veteran's left knee was further stressed 
by the fact that he had a stroke with mild right hemiparesis, 
which likely led to additional left knee pathology and 
resulting disability.

As has been noted, the Veteran has not disagreed with the 
effective date of increase assigned by the October 2008 
rating decision that assigned a combined 40 percent rating 
for left knee disability.  Consequently, the focus of the 
Board's consideration is on entitlement to a combined rating 
in excess of 40 percent effective from September 26, 2003 
(the effective date assigned).

The current 40 percent combined rating for the Veteran's left 
knee disability is based on a formulation of 30 percent (the 
maximum) under Code 5257, for instability, and 10 percent 
(maximum when limitations of flexion and extension are to 
less than a compensable degree) under Codes 5010, 5003 for 
arthritis with painful motion.  

As 30 percent is the maximum rating under Code 5257, to 
determine whether a combined schedular rating in excess of 40 
percent is warranted for the left knee disability, the Board 
must look to the criteria for rating arthritis with 
associated limitation of motion.  As left knee flexion is not 
shown to be limited to 45 degrees or less and extension is 
not shown to be limited by 10 degrees or more, both 
limitations are noncompensable, and an increased rating under 
Codes 5260 or 5261 is not warranted.  

As ankylosis has not been reported or found, consideration of 
a rating under Code 5256 is not indicated.

The Veteran indicated in a December 2008 statement that he 
wears a knee brace for support and pain (apparently to 
establish he has instability of the knee).  Notably, under 
Code 5262, a 40 percent rating is warranted for nonunion of 
tibia and fibula impairment with loose motion that requires a 
brace.  There is no evidence in the record that the Veteran 
has nonunion of the tibia or fibula.  Furthermore, 40 percent 
is the maximum schedular rating under Code 5262, and rating 
under such code would be of no benefit to the Veteran (as it 
would not provide for a rating in excess of 40 percent) .

The Board has considered whether referral of the claim for 
extraschedular consideration (under 38 C.F.R. § 3.321) is 
indicated.  The functional limitations demonstrated by the 
record are fully encompassed by the schedular ratings 
currently assigned, and the schedular criteria are not 
inadequate to reflect the left knee disability picture 
presented.  While the Veteran has indicated in statements 
that his disability affects some activities/hobbies, as well 
as his employment, it is not alleged that the disability has 
caused him to miss time at work.  The knee has not required 
hospitalization during the appeal period.  And as other 
factors warranting extraschedular consideration are neither 
shown, nor alleged, referral for extraschedular consideration 
is not indicated.  

The competent (medical) evidence of record does not show 
manifestations that would warrant a combined rating in excess 
of 40 percent for the Veteran's service connected left knee 
disability under any formulation of the applicable rating 
criteria.  The preponderance of the evidence is against this 
claim, and it must be denied.


ORDER

A combined rating in excess of 40 percent for left knee 
disability is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


